As filed with the Securities and Exchange Commission on July 31, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BEMAX INC. (Exact name of registrant as specified in its charter) Nevada 46-554081 (State or other jurisdiction of Organization) (Primary Standard Industrial Classification Code Number) IRS Employer Identification Number) EastBiz Inc. 26 Wellsley Lane 5348 Vegas Dr. Dallas, GA 30132 Las Vegas, NV 89108 Tel: (770) 401-1809 Tel: (702) 871-8678 Fax: (702) 387-3827 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) Copies to: Law Offices of Carl A. Generes 4358 Shady Bend Drive Dallas, Texas 75244 Telephone: (214) 352-8674 Facsimile:((972) 715-5700 cgeneres@genereslaw.com Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.{X} If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. {} If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. {} If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. {} Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer {} Accelerated filer {} Non-accelerated filer {} (Do not check if a smaller reporting company) Smaller reporting company {X} CALCULATION OF REGISTRATION FEES Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee {1} Common Stock $ $ $ [1] 1,500,000 shares are being offered by a direct offering at the price of $.05 per share. [2] Estimated solely for purposes of calculating the registration fee under Rule 457(0) based upon the fixed price of the direct offering. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. PROSPECTUS BEMAX INC. Shares of Common Stock 500,000 Shares ($25,000) Minimum– 1,500,000 Shares ($75,000) Maximum There is not a public market for our common stock. We are offering up to 1,500,000 shares of common stock in a direct public offering, without any involvement of underwriters or broker-dealers, 500,000 shares minimum, 1,500,000 shares maximum. The shares will be offered for sale by Taiwo Aimasiko, our sole officer, director and shareholder. After the effective date of this Prospectus, Ms. Aimasiko intends to advertise through personal contacts, telephone, and hold investment meetings. We will not utilize the Internet or print media to advertise our offering. Ms. Aimasiko will also distribute the Prospectus to potential investors at meetings, to her business associates and to her friends and relatives who are interested in Bemax as a possible investment. For more information, see the section titled "Plan of Distribution" herein. The offering price is $0.05 per share. In the event that 500,000 shares are not sold within 240 days, all money received by us will be promptly returned to you without interest or deduction of any kind. However, future actions by creditors in the subscription period could preclude or delay us in refunding your money. If at least 500,000 shares are sold within 240 days, all money received by us will be retained by us and there will be no refund. Funds will be held in our corporate bank account. This account is not an escrow, trust of similar account. It is our bank account under our control where we will keep your funds. As a result, creditors could attach the funds. There are no minimum purchase requirements. The offering will terminate on the earlier of: (i) the date when all 1,500,000 shares are sold or, (ii) 240 days from the effective date of this offering. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. See "Risk Factors" on pages 6 - 10. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. Offering Price Expenses Proceeds to Us Per Share - Minimum $ $ $ Per Share - Maximum $ $ $ Minimum $ $ $ Maximum $ $ $ INVESTMENT IN THE SHARES INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . The price of $0.05 per share isfixed for the duration of this offering. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. BEMAX MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Bemax will not use this Prospectus before the effective date of the Registration Statement The date of this Prospectus is , 2014. TABLE OF CONTENTS Page No Summary of our Offering 3 Risk Factors 6 Use of proceeds 11 Determination of Offering Price 12 Dilution of the Price You Pay for Your Shares 12 Plan of Distribution; Terms of the Offering 14 Management's Discussion and Analysis of Financial Condition or Plan of Operation 16 Business 21 Management 25 Executive Compensation 26 Principal Stockholders 28 Description of Securities 28 Certain Transactions 30 Litigation 30 Experts 30 Legal Matters 30 Financial Statements F-1 2 PART I: INFORMATION REQUIRED IN PROSPECTUS BEMAX,INC. 26 WELLSLEY LANE DALLAS, GA. 30132 (770) 401-1809 SUMMARY OF OUR OFFERING You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus. In this Prospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to “Bemax, Inc.”. Our business We intend to commence operations in the business of exporting Disposable Baby Diapers from US and Canada to Europe and South Africa. We are a start-up, development stage company. We are a company without revenues or operations; we have minimal assets and have incurred losses since inception. To date, the only operations we have engaged in are the development of a business plan and the registration of the domain name for our new website. Our principal office is located in 26 Wellesley Lane, Dallas GA 30132. Our telephone number is (770) 401-1809. We were incorporated on November 28, 2012 under the laws of the state of Nevada. Our registered agent for service of process is EastBiz, Inc., located at 5348 Vegas Dr., Las Vegas, NV 89108.Our fiscal year end is December 31. Current management is comprised solely of Taiwo Aimasiko, President, sole Director and sole shareholder. She provides the Company its offices on a rent free basis. Due to the development stage of the Company, Ms. Aimasiko devotes only part of her time, (approximately 20 hours per week) to the Company’s business. Once this public offering is closed, Ms. Aimasiko plans to spend the time necessary to oversee the product development, manufacturing, sales and marketing campaigns, website design, and direct the primary operations of the business. She has cultivated relationships with disposable diapers manufacturing representatives and distributors. We are a development stage company that has not commenced operations. We plan to launch full operations in approximately six to nine months following the closing of this offering. Operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Initiated initial website design, layout and development; 2. Due diligence continuing on potential market outlets; 3. Initiated contacts with manufacturers and distributors; 4. Identify our Disposable Baby Diaper Brand. Bemax has identified the following challenges to its success: 1. Finalize design of our Disposable Baby Diaper; The Company is continuing to perform the necessary due diligence and undertaking the necessary steps and procedures so our Disposable Baby Diaper brand launch we hope will be widely accepted by our targeted market. 2. Effective Marketing Campaign: In order to effectively enter our targeted market, Bemax plans to use a multi-faceted marketing plan that includes a high-end web site, targeted print media, and eventually target specific distribution channels using independent representatives. Initially we must get customers to our website so we are focusing particular attention to address this issue. As the Company gains more recognition in the marketplace we plan to have Independent commissioned sales representatives work as middlemen between us and retailers. 3 3. Constantly monitor and appealing to our target market: We plan to constantly monitor our target market and place a personal emphasis on quality. The Company believes that raising a minimum of $25,000 through the sale of shares of common stock is sufficient for the Company to become operational and sustain operations through the next twelve (12) months. The capital we are raising has been budgeted to launch our product line of Disposable Baby Diapers. There can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this Prospectus. As of the date of this Prospectus, Bemax has 4,000,000 shares of $0.0001 par value common stock issued and outstanding. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. The Company shall continue to be deemed an emerging growth company until the earliest of ‘(A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more;‘(B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title;‘(C) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or‘(D) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’ As an emerging growth company the Company is exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company, the Company is exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. 4 The Offering Following is a brief summary of this offering: Securities being offered Up to 1,500,000 shares of common stock, par value $0.0001. Offering price per share Offering period The shares are being offered for a period not to exceed 240 days. Net proceed to us $17,000 assuming the minimum number of shares is sold. $67,000 assuming the maximum number of shares is sold. Use of proceed We will use the proceeds to pay for administrative expenses, the implementation of our business plan, and working capital. Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold This is a minimum/maximum offering; if the minimum amount, 500,000 shares, is not achieved within 240 days of the date of this Prospectus, all subscription funds held in our bank account will be returned to investors promptly without interest or deduction of fees. Our bank account is not an escrow, trust of similar account. It is our bank account under our control where we will keep your funds. As a result, creditors could attach the funds. Selected financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. Balance Sheet As of May 31,2014 (Audited) Total Assets $ Total Liabilities $ Stockholders’ Equity $ Income Statement Period from November 28, 2012 (date of inception) to May 31, 2014 (Audited) Revenue $ - Total Expenses $ Net Loss $ ) 5 RISK FACTORS An investment in our common stock involves an exceptional high degree of risk. You should carefully consider the risks described below and the other information in this Prospectus before investing in our common stock. YOU SHOULD NOT INVEST IN OUR COMMON STOCK UNLESS YOU CAN AFFORD TO LOSE YOUR ENTIRE INVESTMENT. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. We are solely dependent upon the funds to be raised in this offering to start our business, the proceeds of which may be insufficient to achieve revenues. We may need to obtain additional financing which may not be available. We have not started our business. We need the proceeds from this offering to start our operations. If the minimum of $25,000 is raised, this amount will enable us, after paying the expenses of this offering, to begin the process of locating, sourcing and negotiating with Disposable Baby Diapers producers. It will also enable us to initiate development on our website, begin negotiating with potential buyers of Disposable Baby Diapers in England and South Africa, initiate the development of our marketing plans and initiate the development of marketing and support material such as business cards, brochures, flyers and catalogues. We may need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available or if available, on terms that will be acceptable to us. There is substantial doubt as to whether we will continue operations. If we discontinue operations, you will likely lose your investment. We were incorporated on November 28, 2012 and we have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $2502 of which $1002 is for an incorporation service and business license fees and $1500 for accounting service. These factors raise substantial doubt regarding the ability of our business to continue as a going concern. We anticipate that we will incur increased expenses without realizing enough revenues. We therefore expect to incur significant losses in the foreseeable future. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to find enough buyers of Disposable Baby Diapers in Europe and South Africa and earn profits from exporting Disposable Baby Diapers. We cannot guarantee that we will be successful in generating revenues and profits in the future. Failure to generate revenues and profits will cause us to suspend or cease operations. If this happens, you will likely lose all of your investment. As shown in the financial statements accompanying this Prospectus, the Company has had no revenues to date and has incurred only losses since its inception. The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. Because we do not have an escrow or trust account for your subscription, if we file for bankruptcy protection or are forced into bankruptcy, or a creditor obtains a judgment against us and attaches the subscription, or our officer and director misappropriates the funds for their own use, you will lose your investment. Your funds will not be placed in an escrow or trust account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you. Further, our sole officer and director will have the power to appropriate the funds we raise. As such, she could take the funds without your knowledge for her own use. If that happens, you will lose your investment and your funds will be used to pay creditors. 6 We are making this offering without an underwriter and may be unable to sell the shares. This offering is self-underwritten, that is, we are not going to engage the services of an underwriter to sell the shares; we intend to sell them through our officer and director, who will receive no commission. She will offer the shares to friends, relatives, acquaintances and business associates; however, there is no guarantee that she will be able to sell any of the shares. In the event we do not sell a minimum of 500,000 of the shares before the expiration date of the offering, all funds raised will be promptly returned to the investors, without interest or deduction. Our business can be affected by currency rate fluctuation. If the Euro or South African Rand decline against the US Dollar, the price for Disposable Baby Diapers will become very high for European and South African purchasers and they may switch to other suppliers of disposable Baby Diapers. Our continued operations depends on the market’s acceptance of our Disposable Baby Diapers. If the market does not find our product desirable and we cannot establish a customer base, we may not be able to generate revenues which will likely result in a failure of our business and a total loss of your investment in our shares. The ability to offer our Disposable Baby Diapers that the market accepts and is willing to purchase is critically important to our success. We cannot be certain that our Disposable Baby Diapers will be accepted by the marketplace. As a result, there may not be any demand and our revenue stream could be limited and we may never realize any revenues. In addition, there are no assurances that the Company will generate revenues in the future even if we alter our product and marketing efforts and pursue alternative or complementing revenue generating services in the future. Because we will export our product overseas, we can be affected by disruptions in delivery. We will export our product overseas. Because we intend to export Disposable Baby Diapers and deliver them directly to our customers, we believe that disruptions in shipping deliveries may affect us. Deliveries of our products may be disrupted through factors such as: (1) raw material shortages, work stoppages, strikes and political unrest; (2) problems with ocean shipping, including work stoppages and shipping container shortages; (3) increased inspections of import shipments or other factors causing delays in shipments; and (4) economic crises, international disputes and wars. Because our sole officer and director owns 72.72% of our outstanding common stock, she will make and control corporate decisions that may be disadvantageous to minority shareholders. If the maximum number of shares are sold, Ms. Aimasiko our sole officer and director, will own 72.72% of the outstanding shares of our common stock. Accordingly, she will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of Ms. Aimasiko may differ from the interests of the other stockholders and may result in corporate decisions that are disadvantageous to other shareholders. 7 We may in the future issue additional shares of common stock, which would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 70,000,000 shares of common stock, par value $0.0001 per share, of which 4,000,000 shares are issued and outstanding. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. Because our sole officer and director has other business interests, she may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Our sole officer and director, Taiwo Aimasiko, will only be devoting limited time to our operations. Ms. Aimasiko intends to devote 35% of her business time to our affairs. Because our sole officer and director will only be devoting limited time to our operations, our operations may be sporadic and occur at times which are convenient to her. As a result, operations may be periodically interrupted or suspended which could result in a lack of revenues and a possible cessation of operations. It is possible that the demands on Taiwo Aimasiko from her other obligations could increase with the result that she would no longer be able to devote sufficient time to the management of our business. In addition, Ms. Aimasiko may not possess sufficient time for our business if the demands of managing our business increase substantially beyond current levels. Because we have only one officer and director who has no formal training in finance, accounting and management, who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against us. We have only one officer and director. She has no formal training in finance, accounting and management; however, she is responsible for our managerial and organizational structure, which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. While Ms.Aimasiko does not have certified training in financial or accounting matters; she has reviewed the audited financial statements included in this Prospectus. When the disclosure and accounting controls referred to above are implemented, she will be responsible for the administration of them. Should she not have sufficient experience, she may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the SEC which ultimately could cause you to lose your investment; however, because of the small size of our expected operations, we believe that she will be able to monitor the controls she will have created and will be accurate in assembling and providing information to investors. Ms. Taiwo Aimasiko, our sole officer and director, has very little experience in the disposable baby diaper business. Over the past three years, Ms. Aimasiko has imported from China for her personal account disposable baby diapers for resale in the UK and South Africa. Her very limited experience in the disposable diaper business could have serious adverse consequences on the Company’s business. As a result, we may not be able to operate successfully as a company and you may lose your entire investment 8 If Taiwo Aimasiko, our sole officer and director, should resign or die, we will not have a chief executive officer that could result in termination of our operations. If that should occur, you will likely lose your investment. We depend on the services of our sole officer and director, Taiwo Aimasiko, for the future success of our business. The loss of the services of Ms. Aimasiko will likely have an adverse effect on our business, financial condition and results of operations. If she should resign or die we will not have a chief executive officer. If that should occur, until we find another person to act as our chief executive officer, our operations could be suspended. In that event, you will likely lose your entire investment. We have not paid dividends and we do not expect to pay them in the foreseeable future. We have never paid any dividends on our common stock. We do not expect to pay cash dividends on our common stock at any time in the foreseeable future. The future payment of dividends directly depends upon our future earnings, capital requirements, financial requirements and other factors that our board of directors will consider. Since we do not anticipate paying cash dividends on our common stock, return on your investment, if any, will depend solely on an increase, if any, in the market value of our common stock. Our shares of common stock are subject to the “penny stock” rules of the Securities and Exchange Commission and the trading market in our securities will be limited, which will make transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks”. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. If a trading market for our common stock develops, our common stock will probably become subject to the penny stock rules, and shareholders may have difficulty in selling their shares. If our shares of common stock commence trading, the trading price will fluctuate significantly and stockholders may have difficulty reselling their shares. As of the date of this Prospectus, our common stock does not trade on any market. If our shares of common stock commence trading on the OTC Bulletin Board or via the Pink Sheets, we expect a volatility associated with our shares in general and the value of your investment could decline due to the impact of any of the following factors upon the market price of our common stock: (i) disappointing results from our development efforts; (ii) failure to meet our revenue or profit goals or operating budget; (iii) decline in demand for our common stock; (iv) downward revisions in securities analysts' estimates or changes in general market conditions; (v) technological innovations by competitors or in competing technologies; (vi) lack of funding generated for operations; (vii) investor perception of our industry or our prospects; and (viii) general economic trends. 9 In addition, stock markets have experienced price and volume fluctuations and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our common stock. As a result, investors may be unable to sell their shares at a fair price and you may lose all or part of your investment. There is no current trading market for our securities and if a trading market does not develop, purchasers of our securities may have difficulty selling their shares. There is currently no established public trading market for our shares and an active trading market in our shares may not develop or, if developed, may not be sustained. We intend to have a market maker apply for admission to quotation of our securities on the Over-the-Counter Bulletin Board after the Registration Statement relating to this Prospectus is declared effective by the SEC. We do not yet have a market maker who has agreed to file such application. If for any reason our common stock is not quoted on the Over-the-Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of our shares may have difficulty selling their common stock should they desire to do so. No market maker has committed to becoming a market maker for our common stock and none may do so. We have no experience as a public company. We have never operated as a public company. We have no experience in complying with the various rules and regulations, which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations, which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially and adversely affected. Our inability to operate as a public company could be the basis of losing your entire investment in the Company’s shares. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS. This Prospectus contains forward-looking statements about Sector 5 business, financial condition, and prospects that reflect Company management’sassumptions and beliefs based on information currently available. We can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of the Company assumptions should prove incorrect, or if any of the risks and uncertainties underlying suchexpectations should materialize, the actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within the Company’s control and that may have a direct bearing on operating results include, but are not limited to, acceptanceof our product, effectiveness of our marketing, our ability to attract and management’s ability toraise capital in the future, the retention of key employees and changes in the regulation of the industry in which the Company functions. There may be other risks and circumstances that management may be unable to predict to sustain operations. When used in this Prospectus, words suchas, “believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates” and similar expressions are intended to identify and qualify forward-lookingstatements, although there may be certain forward-looking statements not accompanied by such expressions. 10 USE OF PROCEEDS Our offering is being made on a self-underwritten $25,000 minimum, $75,000 maximum basis. The table below sets forth the use of proceeds if $25,000 or $75,000 of the offering is sold. Gross proceeds $ $ Offering expenses $ $ Net proceeds $ $ The net proceeds will be used as follows: Website development $ $ Marketing and advertising $ $ Establishing an office $ $ Salaries/Commissions $ 0 $ Audit, accounting and filing fees $ $ Working capital $ $ Total offering expenses to be paid from the proceeds are estimated to be $7,000. They consist of $3,700 for legal fees; $240.34for printing our prospectus; $2,000 for audit and accounting fee; $1,050 for our transfer agent; and $9.66 for our SEC filing fee. Once we complete our public offering, we plan to begin the development of our website. We have registered the domain name for our website: www.bemax.com. We plan to contract a website developer who will design and build our website. We will use our website to display and promote our product. We plan to promote our website on search engines, participating in theme events such as show and exhibitions and direct marketing such as phone calls and emails to potential customers. The marketing and advertising campaign will include negotiations with Disposable Baby Diapers distributors, and established retailers. Also it will include the design and printing of various sales and presentation materials. The cost of developing the campaign is estimated to be between $5,000 and $15,000. We intend to hire one additional employee to handle administrative duties, provided we raise the maximum amount of the offering. We estimate the cost to establish our office to be approximately $3,000 to $10,000. This will include set up physical office space, furniture, telephone, fax and computer in order to operate our business. We expect to complete our public offering within 240 days after the Date of this Prospectus. We intend to concentrate all our efforts on raising capital during this period. We do not plan to begin business operations until we complete our public offering. 11 DETERMINATION OF OFFERING PRICE The price of the shares we are offering was arbitrarily determined in order for us to raise up to a total of $75,000 in this offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: - the proceeds to be raised by the offering; - our lack of operating history; - the amount of capital to be contributed by purchasers in this offering in proportion to the amount of stock to be retained by our existing shareholder; and - our relative cash requirements. DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing shareholder,Taiwo Aimasiko. As of January May 31, 2014, the net tangible book value of our shares of common stock was $2,985 or approximately $0.0007 per share based upon 4,000,000 shares outstanding. If 100% of the Shares Are Sold: Upon completion of this offering, in the event all of the shares are sold, the net tangible book value of the 5,500,000 shares to be outstanding will be $77,985 or approximately $0.014 per share. The net tangible book value of the shares held by our existing shareholder Taiwo Aimasiko, will be increased by $0.013 per share without any additional investment on her part. You will incur an immediate dilution from $0.05 per share to $0.014 per share. After completion of this offering, if 1,500,000 shares are sold, you will own approximately 27.27% of the total number of shares then outstanding for which you will have made cash investment of $75,000, or $0.05 per share. Our existing shareholder, Taiwo Aimasiko, will own approximately 72.73% of the total number of shares then outstanding, for which shepaid cash totaling$4,000.00 or $0.001 per share. If 1,000,000 Shares Are Sold: Upon completion of this offering, in the event 1,000,000 shares are sold, the net tangible book value of the 5,000,000 shares to be outstanding will be $52,985, or approximately $0.011 per share. The net tangible book value of the shares held by our existing shareholder, Taiwo Aimasiko,will be increased by $0.001 per share without any additional investment on herpart. You will incur an immediate dilution from $0.05 per share to $0.011 per share. After completion of this offering, if 1,000,000 shares are sold, you will own 20% of the total number of shares then outstanding for which you will have made a cash investment of $50,000, or $0.05 per share. Our existing shareholder, Taiwo Aimasiko, will own 80% of the total number of shares then outstanding, for which she paid cash totaling $4,000.00 or $0.001 per share. 12 If the Minimum Number of the Shares Are Sold: Upon completion of this offering, in the event 500,000 shares are sold, the net tangible book value of the 4,500,000 shares to be outstanding will be $27,985, or approximately $0.006 per share. The net tangible book value of the shares held by our existing shareholder, Taiwo Aimasiko, will be increased by $0.059 per share without any additional investment on her part. You will incur an immediate dilution from $0.05 per share to $0.006 per share. After completion of this offering, if 500,000 shares are sold, you will own approximately 11.11% of the total number of shares then outstanding for which you will have made a cash investment of $25,000, or $0.05 per share. Our existing shareholder, Taiwo Aimasiko, will own approximately 88.89% of the total number of shares then outstanding, for which she paid cash totaling $4,000.00 or $0.001 per share. The following table compares the differences of your investment in our shares with the investment of our existing stockholders. Existing shareholder, Taiwo Aimasiko, if all of the Shares are Sold: Price per share $ Net tangible book value per share before offering $ Potential gain to existing shareholder $ Net tangible book value per share after offering $ Increase to present shareholder in net tangible book value per share after offering $ Capital contributions $ Number of shares outstanding before the offering Number of shares after offering assuming the sale of the maximum number of shares Percentage of ownership after offering % Purchasers of Shares in this Offering if all Shares Sold Price per share $ Dilution per share $ Capital contributions $ Number of shares after offering held by public investors Percentage of capital contributions by existing shareholder % Percentage of capital contributions by new investors % Percentage of ownership after offering % Purchasers of Shares in this Offering if Two-third of Shares Sold Price per share $ Dilution per share $ Capital contributions $ Number of shares after offering held by public investors Percentage of capital contributions by existing shareholder % Percentage of capital contributions by new investors % Percentage of ownership after offering 20 % 13 Purchasers of Shares in this Offering One-third of Shares Sold Price per share $ Dilution per share $ Capital contributions $ Number of shares after offering held by public investors Percentage of capital contributions by existing shareholder % Percentage of capital contributions by new investors % Percentage of ownership after offering % PLAN OF DISTRIBUTION; TERMS OF THE OFFERING We are offering 1,500,000 shares of common stock on a self-underwritten basis, 500,000 shares minimum, and 1,500,000 shares maximum basis. The offering price is $0.05 per share. Funds from this offering will be placed in our corporate bank account. The funds will be maintained in our bank account until we receive a minimum of $25,000 at which time we will use the same as set forth in the Use of Proceeds section of this Prospectus. This account is not an escrow, trust or similar account. Your subscription will be deposited in the company’s bank account under our name. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding and you could lose your investment, even if we fail to raise the minimum amount in this offering. As a result, there is no assurance that your funds will be returned to you if the minimum offering is not reached. Any funds received by us thereafter will immediately be used by us. If we do not receive the minimum amount of $25,000 within 240 days of the effective date of this offering, all funds will be promptly returned to you without a deduction of any kind. During the 240- day period, no funds will be returned to you. You will only receive a refund of your subscription if we do not raise a minimum of $25,000 within the 240-day period referred to above. You will only have the right to have your funds returned if we do not raise the minimum amount of the offering or there would be a change in the material terms of the offering. The following are material terms that would allow you to be entitled to a refund of your money: - change to allow sales to affiliates in order to meet the minimum sales requirement; - change in the offering price; - extension of the offering period beyond 240 days; and - change in the amount of proceeds necessary to release the proceeds held in the separate bank account. If any of the above changes occur, any new offering may be made by means of a post-effective amendment. We will sell the shares in this offering through Taiwo Aimasiko, our sole officer and director. She will receive no commission from the sale of any shares. She will not register as a broker-dealer under section 15 of the Securities Exchange Act of 1934 in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker/dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of her participation; and, 2. The person is not compensated in connection with her participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. The person is not at the time of herparticipation, an associated person of a broker/dealer; and, 14 4. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that she (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the Issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding twelve (12) months; and (C) does not participate in selling and offering of securities for any Issuer more than once every twelve (12) months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Taiwo Aimasiko is not statutorily disqualified, is not being compensated, and is not associated with a broker/dealer. She is and will continue to be our sole officer and director at the end of the offering and has not been during the last twelve months and is currently not a broker/dealer or associated with a broker/dealer. She will not participate in selling and offering securities for any issuer more than once every twelve months. Only after our registration statement is declared effective by the SEC, do we intend to advertise, through tombstones, and hold investment meetings in various locations where the offering will be made. We will not utilize the Internet to advertise our offering. Ms. Aimasiko will also distribute the Prospectus to potential investors at the meetings, to business associates and to her friends and relatives who are interested in us and a possible investment in the offering. No shares purchased in this offering will be subject to any kind of lock-up agreement. Ms. Aimasiko and her affiliates thereof will not purchase shares in this offering to reach the minimum. We intend to sell our shares outside the United States. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 and Rule 15g-9 promulgated thereunder. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). While Section 15(g) and Rules 15g-1 through 15g-6 apply to brokers dealers, they do not apply to us. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. 15 Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approved the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement of the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, FINRA's toll free telephone number and the central number of the North American Securities Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. Offering Period and Expiration Date This offering will start on the date that this Prospectus and continue for a period of 240 days or sooner if the offering is completed or otherwise terminated by us. We will not accept any money until theregistration statement of which this Prospectus forms a part is declared effective by the SEC. Procedures for Subscribing If you decide to subscribe for any shares in this offering, you must - execute and deliver a subscription agreement; and - deliver a check or certified funds to us for acceptance or rejection. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This section of the Prospectus includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Prospectus. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a development stage corporation and have not started operations or generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. 16 This is because we have not generated any revenues and no revenues are anticipated until we develop our website, and implement our marketing plan. We believe our website will be operational 90 days from the completion of our offering. Accordingly, we must raise cash from sources other than operations. Our only other source for cash at this time is investments by shareholders in our Company. We must raise cash to implement our business plan and begin our operations. Even if we raise the maximum amount of money in this offering, we do not know how long the money will last, however, we do believe it will last twelve months. We will not begin operations until we raise money from this offering. To meet our need for cash we are attempting to raise money from this offering. We believe that we will be able to raise enough money through this offering to begin operations but we cannot guarantee that once we begin operations we will stay in business. If we are unable to successfully negotiate strategic agreements with suppliers of Disposable Baby Diapers, or if we are unable to successfully introduce Disposable Baby Diapers to the European and South African markets and attract enough purchasers to buy our product, we may quickly use up the proceeds from the minimum amount of money from this offering and will need to find alternative sources. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. If we raise the minimum amount of money from this offering, it will last a year but with limited funds available to develop growth strategy. If we raise the maximum amount, we believe the money will last for more than a year, and also provide funds for growth strategy. If we raise less than the maximum amount and we need more money we will have to revert to obtaining additional financing. Other than as described in this paragraph, we have no other financing plans. Plan of Operation Assuming we raise the minimum amount in this offering, we believe we can satisfy our cash requirements during the next 12 months. We will not be conducting any product research or development. We do not expect to purchase or sell plant or significant equipment. Further we do not expect significant changes in the number of employees. Right now we do not have any employee, other that our sole officer and director, Taiwo Aimasiko, who will serve without compensation until we are able to pay her out of revenues. We expect to complete our public offering within 240 days after the effectiveness of our registration statement of which this Prospectus forms a part . We intend to concentrate all our efforts on raising capital during this period. We do not plan to begin business operations until we complete our public offering. Upon completion of our public offering, our specific goal is to profitably sell our product. Our plan of operations is as follows: 1. Once we have completed the offering, we will begin to develop our website. We believe that it will cost between $3,000 and $7,000 for our website to be operational. We estimate it will take up to 90 days from the time when we complete our public offering for our website to be operational. Our website will display information about us, the variety of our Disposable Baby Diapers we will offer from different manufacturers, advantages of our Disposable Baby Diapers against other reusable diapers and other information. 2. Upon the completion of the offering, we plan to set up office in London and acquire the necessary office equipment we need to begin operations. We believe that it will cost at least $3,000 to set up and obtain the necessary office equipment to begin operations. Our sole officer and director, Taiwo Aimasiko, will handle our administrative duties. 17 3. After our office is established, we intend to contact and negotiate with suppliers of disposable baby diapers. We will examine product from different suppliers and negotiate their terms and conditions. Also, we will negotiate the price and our possible commission, incase our clients purchase directly from our suppliers through our referral. We believe we should have the minimum of three agreements negotiated within 30 days of setting up our office. The negotiation of additional agreements with suppliers and the development of our website will be ongoing during the life of our operations. 4. After we have agreements with disposable baby diapers suppliers and start developing our website, we will begin to market our Disposable Baby Diapers in London and South Africa. We intend to start negotiation with various disposable baby diapers resellers in Europe and South Africa. We plan to attend trade shows and exhibitions in our industry. Marketing is an ongoing matter that will continue during the life of our operations. We also believe that we should begin to see results from our marketing campaigns within 60 days from its initiation, or 90 days after we set up our office. 5. Once, potential customers begin to purchase our products, we intend to hire 1 or 2 part-time salespersons with broad knowledge of the disposable baby diapers products to introduce our product to London and South African markets. The salesperson’s job would be to find new potential purchasers, and to set up agreements with them to purchase our products. In summary, we should be in full operation and selling our products within 120 days of completing our offering. Until we have executed agreements with North American disposable baby diapers suppliers, potential purchasers in London and South Africa, and completed the development of our website, we do not believe that our operations will be profitable. If we are unable to negotiate suitable terms with disposable baby diapers suppliers, or if we are unable to find purchasers to buy our Disposable Baby Diapers, we may have to suspend or cease operations. If we cannot generate sufficient revenues to continue operations, we will suspend or cease operations. If we cease operations, we do not know what we will do and we do not have any plans to do anything else. Proposed Milestones to Implement Business Operations The following and milestones are based on the estimates made by management. The Company planned the goals and milestones after deducting estimated offering expenses estimated to be $7,000. The costs associated with operating as a public company are included in all our budgeted scenarios and management is responsible for the preparation of the required documents to keep the costs to a minimum. The working capital requirements and the projected milestones are approximations and subject to adjustments. Offering proceeds raised of $25,000 is budgeted to sustain operations for a twelve-month period. If we begin to generate profits, we will increase our marketing and sales activity accordingly. We estimate generating revenue approximately six to nine months following closing of the offering. We plan to complete our milestones as follows: 0- 3 MONTHS Estimated expenditures this quarter - $8,500 The estimated expenditure consist of $1,000 for working capital; $1,000 for audit and accounting; $1,500 for website development; $1,000 for office setup;$1,000 marketing and advertising; and $3,000 for legal. 18 4-6 MONTHS Estimated expenditures this quarter - $5,500 The estimated expenditure during the second quarter following the completion of the offering is expected to reduce slightly due to reduction in office cost and elimination of website construction cost.The estimated expenditure consist of $1,000 for working capital; $1,000 for audit and accounting; $500 for website maintenance; $500 for office rent; $500 marketing and advertising; $2,000 for legal. 7-9 MONTHS Estimated expenditures this quarter - $5,500 Estimated expenditure during the third quarter following the completion of the offering is $5,500. The estimated expenditure consist of $1,000 for working capital; $1,500 for audit and accounting; $500 for office rent; $500 marketing; and $2,000 for legal. The estimated expenditure during this quarter is expected to remain unchanged compared with the immediate last quarter. However, the expenditure for accounting is estimated to rise from $1,000 to $1,500 while no cost is estimated for marketing during this quarter. 10-12 MONTHS Estimated expenditures this quarter - $5,500 By the fourth quarter of operations, we hope to have a base of customers to sustain operations.We expect expenditure for this quarter to be same as the stated expenditure for third quarter. Note: The Company planned milestones are based on quarters following the closing of the offering. We currently consider the foregoing project our priority and intend to use the proceeds from this offering for such projects. Any line item amounts not expended completely, as detailed in the Use of Proceeds, shall be held in reserve as working capital and subject to reallocation to other line item expenditures as required for ongoing operations. Limited operating history; need for additional capital There is no historical financial information about us upon which to base an evaluation of our performance. We are in start-up stage operations and have not generated any revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. 19 Results of operations From Inception on November 28, 2012 to May 31, 2014 During this period we incorporated the Company and prepared a business plan. Our loss since inception is $2502 of which $1002 is for an incorporation service fee and $1500 for accounting services. We have not started our proposed business operations and will not do so until we have completed this offering. We expect to begin operations 120 days after we complete this offering. Since inception, we have sold 4,000,000 shares of common stock to our sole officer and director, Taiwo Aimasiko, for $4,000. Liquidity and capital resources As of the date of this prospectus, we have yet to generate any revenues from our business operations. We issued 4,000,000 shares of common stock in a private offering in May 2014 to Taiwo Aimasiko. This was accounted for as a sale of common stock. As of May 31, 2014, our total assets were $4,000 and our total liabilities were $2502 comprising of $2502 owning to Taiwo Aimasiko, our sole officer and director. CRITICAL ACCOUNTING POLICIES A.BASIS OF ACCOUNTING The financial statements are prepared using the accrual method of accounting. The statements were prepared following generally accepted accounting principles of the United States of America consistently applied. The Company has elected a May 31, year-end date. B.BASIC EARNINGS PER SHARE The Company has adopted ASC Topic 260 “Earnings per Share” (“EPS”) which requires presentation of basic and diluted EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net income/loss by the weighted average number of shares of common stock outstanding during the period. There are no dilutive shares outstanding.No significant realized exchange gains or losses were recorded from audit period Inception (November 28, 2012) to May 31, 2014 and the Company had $4,000 in cash and equivalents at audited period ending May 31, 2014. C.CASH EQUIVALENTS Cash and cash equivalents include cash in banks, money market funds and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had A4,000 in cash and cash equivalent at audit period ending May 31, 2014. 20 D.USE OF ESTIMATES AND ASSUMPTIONS The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. E.INCOME TAXES Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes in accordance with ASC Topic 740, “Accounting for Income Taxes,” which requires the use of the asset/liability method of accounting for income taxes. Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax loss and credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. NEW ACCOUNTING PRONOUNCEMENTS The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE None. BUSINESS General We were incorporated in the State of Nevada on November 28, 2012. We have not started operations. We intend to export our Disposable Baby Diapers from U.S. and Canada and sell them in London and South Africa. We plan to develop a website (www.bemaxinc.com) that will display a variety of our Disposable Baby Diapers. We have not generated any revenues and the only operation we have engaged in is the development of a business plan. We maintain our statutory registered agent's office at 5348 Vegas Drive, Las Vegas, NV 89108. Our telephone number is 770-401-1809. We have not begun operations and will not begin operations until we have completed this offering. Our plan of operation is forward-looking and there is no assurance that we will ever begin operations. We are a development stage company and have not earned any revenue. It is likely that we will not be able toachieve profitability and will have to cease operations due to the lack of funding. 21 Product We intend to export our Disposable Baby Diapers from North America to distributors in England. Disposable baby diapers have become a widely used alternative disposable material for parents of babies and children not toilet trained. Disposable baby diapers is a kind of underwear that allows one to defecate or urinate in a discreet manner. Diapers are made of synthetic disposable materials. Disposable diapers contain absorbent chemicals and are thrown away after use. Disposable diapers are primarily worn by children who are not yet potty trained or experience bedwetting. Disposable baby diapers are constructed in three layers, an inner layer that sits against baby’s skin is designed to be soft, stay relatively dry, and wick away moisture into the core. The absorbent core is designed to pull moisture in and trap it to keep wetness away from the baby to avoid rashes. The outer layer is waterproof to prevent leaks. Below is a list of advantages of Disposable Baby Diapers compared to cloth diapers. (Cloth diapers are composed of layers of fabrics such as cotton, hemp, or microfiber and can be washed and reused multiple times) - Disposable Baby Diapers are ultra-absorbent. The disposable diapers will hold over 3 times their weight in water. The inner layer keep wetness from the skin, and prevent leaks. - Convenient and easy to change. Disposable baby diapers come with straps attached to the back panelthat fasten in front.Disposable diapers have built in ready to use straps made of Velcro that make securing the diapers much easier and quicker. They come also, in variety of sizes which fit babies as they grow and mature. Furthermore, disposable diapers are more convenient when travelling and when used in a group setting. - Color change indicators. Disposable baby diapers are not only functional, they include advanced features such as special sizing and coloring for specific gender and age, color indicators to show when the child is wet, and re-attachable Velcro-type closures. History of Disposable Baby Diapers The need for a baby diapers dates as far back as the history of mankind (and more realistically, the history of women.Adam and Eve had a need for a baby diapers, as much as Mr. and Mrs. Smith of today, no matter how pretty the Garden of Eden may have been. Milkweed leaf wraps, animal skins and other creative natural resources, a far cry from today’s disposable diapers. The Egyptians, the Aztecs, the Romans, and many others, who left documentation of their day to day activities, mention their use.Diaper needs covers all segments of the population, from princesses to beggars. The diaper was one of the very first items that distinguished man from animals! In some Native American tribes, mothers packed grass under a diaper cover made of rabbit skin, as it was done by the Incas in South America.In warmer tropical climates, babies were mostly naked and mothers tried to anticipate baby’s bowel movements to avoid any mess near the house.In the American West of the pioneering days, wet diapers were seldom washed – most of the times they just hung by the fireplace to dry and were then used again. As you can imagine, skin rash was a serious problem those days. Mankind learned the ways to reduce the diaper rash only after there was a better understanding of bacteria, viruses, fungi, and able to understand how to kill them, or at least how to control them. So the first babies’ diapers were made from diaper fabric, meaning fabric with a repetitive pattern. The first mass made cloth diapers were introduced by Maria Allen in 1887 in the United States. In 1946, in the United States, a Westport housewife named Marion Donovan invented the “Boater“, a waterproof covering for cloth diapers.Her first model of the disposable diapers was made of shower curtain plastic into which a conventional cloth diaper was inserted. In the 1950’s disposable diapers were a “luxury” item then, used only for those special occasions like vacation trips, visits to the parents or the doctor. From the 60′s onwards, disposable diapers evolved quickly as the industry learned the requirements of mothers.Tissue, was replaced with pulp a decade after the first disposable sanitary napkins arrived in the markets.Using cellulose fibers instead of paper improved the performance of the diapers. 22 Since the 1970s, disposable baby diapers technology has continued to evolve and by the 1980’s disposable baby diapers consisting of Super Absorbent (SAP), mechanical tapes in the form of Velcro and other types of hook and hoop fasteners were introduced and the disposable baby diapers have performed well to the present day. Sizes Disposable diapers range in size from Newborn to Size 6, which accommodates an over 35 lbs child. The normal size weight ranges are: -Up to ten pounds: newborn, 8 to 15 pounds: Size 1-2, 16 to 28 pounds: Size 3, 22 to 37 pounds: Size 4, 27 plus pounds: Size 5, Over 35 pounds: Size 6. Suppliers of Disposable Baby Diapers North America producers are leaders in disposable baby diapers manufacturing. There are many manufacturers across North America with different type of disposable baby diapers and services. Disposable baby diapers suppliers can be found by Internet search or through direct contact to disposable diapers manufacturer. To date, we have contacted several North American manufactures of disposable baby diapers that agreed to produce disposable baby Diapers according to our specific design. The price range is from $0.10 USD to $0.30 USD per unit depending on size, design and thickness. However, we do not have any written agreements with the manufacturers, and the actual price can be different at the time of purchase. Marketing our Product We plan to market our product in Europe and Africa. Most of Europe and, especially all parts of Africa experiences extremely high cost for disposable baby diapers. As there are few disposable baby diapers manufacturers in Africa, they are mostly imported from other countries. We intend to supply our clients with disposable baby diapers from manufacturers in North America where quality is superior. We will request pre-payment from our clients and ask them to provide delivery instructions when they order our products. Once the order is completed, and payment is received, we will place an order with the North American supplier of disposable baby diapers and arrange shipping directly to our client. Prepayment will reduce the amount of cash we will need to have on hand. Also by delivering the product directly to the client, will eliminate the need for a warehouse facility. It is likely that some of our clients will not be willing to prepay and wait for the product, potentially resulting in a loss of sales for us.Also it is likely that some of our clients will attempt to circumvent our services by purchasing directly from our suppliers. To discourage this practice, we will attempt to negotiate wholesale discounts with our suppliers so that we can offer our customers a lower price than if they would purchase directly from our suppliers. However, there is no guarantee that we will be able to negotiate such lower prices and we may lose business. In the future, we may establish a warehouse facility in Europe so that we can attract more customers that prefer to inspect and pick up their order at the time of payment. The prices that we will charge our clients for such product will be substantially higher reflecting the added convenience to the customer and the added cost to us. Ms. Aimasiko personally has engaged in the distribution of disposable baby diapers since 2010 on a very small scale basis. In this connection, she has purchased from China manufactures disposable Baby diapers and sold them through a network of wholesalers, retailers, as well as informal traders and resellers in the UK and South Africa. 23 Initially, our services will be promoted by our President. She will discuss our product with her friends and business associates. The marketing and advertising will be targeted to mother care product distributors, and wholesalers. We intend to develop and maintain a database of potential clients who may want to buy disposable baby diapers. We will follow up with these clients periodically and offer them free samples, presentations and special discounts from time to time. Our methods of communication will include: phone calls, email, and regular mail. We will ask our satisfied clients for referrals. We will market and advertise our product on our web site by showing its advantages over alternative reusable diapers. We intend to attract traffic to our website by a variety of online marketing tactics such as registering with top search engines using selected key words (meta tags) and utilizing link and banner exchange options. We intend to promote our website by displaying it on our promotion materials. We also plan to attend trade shows in our industry to showcase our product with a view to find new customers. Revenue The Company’s revenues will be the difference between what we charge our clients for our products and what we pay for our Disposable Baby Diapers suppliers and/or manufacturers. In the case where our clients buy directly from the manufacturers we will try to negotiate a commission from the sellers. However there is no guarantee that we will receive such commission payment in every case or at all, resulting in loss of profits. The commissions and the spread that we earn will be different each time and negotiated on a case by case basis. We expect to net approximately ten percent of the total purchase price of any sale We may also provide separate but related services for our Disposable Baby Diapers buyers such as special packaging, or finding other diapers products. We will charge extra fees for such services. Competition Although, there are few suppliers of disposable baby diapers in Europe and even fewer in Africa at the current time, we expect competition to intensify in the future. Competitors will include companies with substantial customer bases and working history. There can be no assurance that we can maintain a competitive position against current or future competitors, particularly those with greater financial, marketing, service, technical and other resources. Our failure to maintain a competitive position within the market could have a material adverse effect on our business, financial condition and results of operations. There can be no assurance that we will be able to compete successfully against current and future competitors, and competitive pressures faced by us may have a material adverse effect on our business, financial condition and results of operations. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. 24 Employees; Identification of Certain Significant Employees. We are a development stage company and currently have no employees, other than our sole officer and director, Taiwo Aimasiko. We intend to hire additional employees on an as needed basis. Offices Our offices are currently located at 26 Wellsley Lane, Dallas, GA 30132, where Ms. Aimasiko provides our offices without charge. Our telephone number is 770-401-1809. Government Regulation We are not currently subject to direct federal, state or local regulation and we do not believe that government regulation will have a material impact on the way we conduct our business. MANAGEMENT Officers and Directors Our sole director, Taiwo Aimasiko, will serve until her successor is elected and qualified. Our sole officer, Taiwo Aimasiko, is elected by the board of directors to a term of one (1) year and serves until her successor is duly elected and qualified, or until she is removed from office. The board of directors has no nominating, auditing or compensation committees. The name, address, age and position of our present officers and directors are set forth below: Name Age Position(s) Taiwo Aimasiko 26 Wellsley Lane Dallas, GA 30132 39 President, Principal Executive Officer, Secretary, Treasurer, Principal Financial Officer, Principal Accounting Officer and sole member of the Board of Directors The person named above has held her offices/positions since inception of our Company and are expected to hold her offices/positions until the next annual meeting of our stockholders. Biographical Information and Background of officers and directors Set forth below is a brief description of the background and business experience of our sole executive officer and director, Taiwo Aimasiko, for the past five years. Ms. Aimasiko has acted as our sole Officer and Director since our incorporation on November 28, 2012. She graduated with a Bachelor of Accounting from University of Phoenix. After graduation until present time, Ms. Aimasiko has been working at Kemira Chemicals, a large holding company whose business is involved in many industries such as the wholesale and retail trade,production of goods, Oil Gas, development and construction. 25 Ms. Aimasiko intends to devote approximately 35% of her business time to planning and organizing activities for our Company. During the past ten years, Ms.Aimasiko has not been the subject to any of the following events: 1. Any personal bankruptcy, or any bankruptcy petition filed by or against any business of which Ms. Aimasiko was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time. 2. Any conviction in a criminal proceeding or being subject to a pending criminal proceeding. 3. An order, judgment, or decree, not subsequently reversed, suspended or vacated, or any court ofcompetent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting Ms. Aimasiko involvement in any type of business, securities or banking activities. 4. Found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Future Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated Audit Committee Financial Expert We do not have an audit committee financial expert. We do not have an audit committee financial expert because we believe the cost related to retaining a financial expert at this time is prohibitive. Further, because we have no operations, at the present time, we believe the services of a financial expert are not warranted. Conflict of Interest The only conflict that we foresee are that our sole officer and director, Taiwo Aimasiko, will devote time to projects that do not involve us. EXECUTIVE COMPENSATION The following table sets forth the compensation paid by us for the last three fiscal years ending January 31, 2014 for Taiwo Aimasiko, our sole officer and director. This information includes the dollar value of base salaries, bonus awards and number of stock options granted, and certain other compensation, if any. The compensation discussed addresses all compensation awarded to, earned by, or paid or named executive officers. EXECUTIVE OFFICER COMPENSATION TABLE Name and Principal Position Year Salary (US$) Bonus (US$) Stock Awards (US$) Option Awards (US$) Non-Equity Incentive Plan Compensation (US$) Nonqualified Deferred Compensation Earnings (US$) All Other Compen- sation (US$) Total (US$) Taiwo Aimasiko 0 0 0 0 0 0 0 0 President 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 26 We have no employment agreements with Taiwo Aimasiko who will serve without compensation for the foreseeable future. We do not contemplate entering into any employment agreements until such time as we begin profitable operations. The compensation discussed herein addresses all compensation awarded to, earned by, or paid to our named executive officers. We have no stock option plans, retirement, pension, or profit sharing plans for the benefit of our officers and directors other than as described herein. Compensation of Directors The member of our board of directors, Taiwo Aimasiko, is not compensated for her services as a director. The Board has not implemented a plan to award options to any director. There are no contractual arrangements with any member of the board of directors, Taiwo Aimasiko. DIRECTOR’S COMPENSATION TABLE Fees Earned or Paid in Cash Stock Awards Options Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Name Year (US$) (US$) (US$) (US$) (US$) (US$) (US$) Taiwo Aimasiko 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Long-Term Incentive Plan Award We do not have any long-term incentive plans that provide compensation intended to serve as incentive for performance. Indemnification Under our Articles of Incorporation and Bylaws of the corporation, we may indemnify an officer or director who is made a party to any proceeding, including a lawsuit, because of her position, if she acted in good faith and in a manner she reasonably believed to be in our best interest. We may advance expenses incurred in defending a proceeding. To the extent that the officer or director is successful on the merits in a proceeding as to which she is to be indemnified, we must indemnify her against all expenses incurred, including attorney's fees. With respect to a derivative action, indemnity may be made only for expenses actually and reasonably incurred in defending the proceeding, and if the officer or director is judged liable, only by a court order. The indemnification is intended to be to the fullest extent permitted by the laws of the State of Nevada. Regarding indemnification for liabilities arising under the Securities Act of 1933, which may be permitted to directors or officers under Nevada law, we are informed that, in the opinion of the Securities and Exchange Commission, indemnification is against public policy, as expressed in the Act and is, therefore, unenforceable. 27 PRINCIPAL STOCKHOLDERS The following table sets forth, as of the date of this prospectus, the total number of shares owned beneficially by our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares. The table also reflects what their ownership will be assuming completion of the sale of all shares in this offering. The stockholder, Taiwo Aimasiko, listed below has direct ownership of her shares and possesses sole voting and dispositive power with respect to the shares. Name and Address Beneficial Owner {1} Number of Shares Before the Offering Percentage of Ownership Before the Offering Number of Shares After Offering Assuming all of the Shares are Sold Percentage of Ownership After the Offering Assuming all of the Shares are Sold Taiwo Aimasiko % % 26, Wellsley Lane Dallas, GA 30132 {1}Taiwo Aimasiko may be deemed to be a "parent" and "promoter" of our Company, within the meaning of such terms under the Securities Act of 1933, as amended, by virtue of her direct and indirect stock holdings. Ms. Aimasiko is the only "promoter" of our Company. Future sales by existing stockholders A total of 4,000,000 shares of common stock were issued to our sole officer and director, Taiwo Aimasiko, all of which are restricted securities, as defined in Rule 144 of the Rules and Regulations of the SEC promulgated under the Securities Act. Under Rule 144, the shares can be publicly sold, subject to volume restrictions and restrictions on the manner of sale, commencing six months after their acquisition. Shares purchased in this offering, which will be immediately resalable, and sales of all of our other shares after applicable restrictions expire, could have a depressive effect on the market price, if any, of our common stock and the shares we are offering. There is no public trading market for our common stock. There are no outstanding options or warrants to purchase, or securities convertible into, our common stock. There is one holder of record for our common stock, Taiwo Aimasiko. Ms. Aimasiko is our sole officer and director who owns 4,000,000 restricted shares of our common stock. DESCRIPTION OF SECURITIES Common Stock Our authorized capital stock consists of 70,000,000 shares of common stock, par value $0.0001 per share. The holders of our common stock: - have equal ratable rights to dividends from funds legally available if and when declared by our board of directors; - are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; - do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and - are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. 28 All shares of common stock now outstanding are fully paid for and non-assessable and all shares of common stock that are the subject of this offering, when issued, will be fully paid for and non-assessable. We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the State of Nevada for a more complete description of the rights and liabilities of holders of our securities. Preferred Stock Currently no preferred shares are authorized. There are currently no preferred shares issued and outstanding. Non-cumulative voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. After this offering is completed, assuming the sale of all of the shares of common stock, our sole present shareholder, Taiwo Aimasiko, will own approximately 72.73% of our outstanding shares. Cash dividends As of the date of this Prospectus, we have not paid any cash dividends to shareholders. The declaration of any future cash dividend will be at the discretion of our board of directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Anti-takeover provisions There are no Nevada anti-takeover provisions that may have the affect of delaying or preventing a change in control. Reports After we complete this offering, we will not be required to furnish you with an annual report. Further, we will not voluntarily send you an annual report. We will be required to file reports with the SEC under section 15(d) of the Securities Act. The reports will be filed electronically. The reports we will be required to file are Forms 10-K, 10-Q, and 8-K. You may read copies of any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800- SEC-0330. The SEC also maintains an Internet site that will contain copies of the reports we file electronically. The address for the Internet site is www.sec.gov. Stock transfer agent Our stock transfer agent for our securities is Securities Transfer Corporation., 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034. Its telephone number is (469) 633 - 0101. 29 CERTAIN TRANSACTIONS In May 2014, we issued a total of 4,000,000 shares of restricted common stock to Taiwo Aimasiko, our sole officer and director in consideration of $4,000. Further, Ms. Aimasiko has advanced funds to us. As of November 28, 2012, Ms. Aimasiko advanced us $1000. Ms. Aimasiko will not be repaid from the proceeds of this offering. There is no due date for the repayment of the funds advanced by Ms. Aimasiko. Ms. Aimasiko will be repaid from revenues of operations if and when we generate revenues to pay the obligation. There is no assurance that we will ever generate revenues from our operations. The obligation to Ms. Aimasiko does not bear interest. There is no written agreement evidencing the advancement of funds by Ms. Aimasiko or the repayment of the funds to Ms. Aimasiko. The entire transaction was oral. LITIGATION We are not currently a party to any legal proceedings. Our address for service of process in Nevada is at 5348 Vegas Dr., Las Vegas, NV 89108. EXPERTS Our financial statements for the period from inception to May 31, 2014, included in this Prospectus have been audited by George Stewart, CPA (PCAOB Registered) as set forth in his report included in this Prospectus. His report is given upon his authority as an expert in accounting and auditing. LEGAL MATTERS The Law Offices of Carl A. Genereshas provided an opinion on the validity of our common stock. We have retained them solely for the purpose of providing this opinion and for a review of our registration statement. 30 FINANCIAL STATEMENT BEMAX INC. (A Development Stage Company) MAY 31, 2014 INDEX TO FINANCIAL STATEMENTS INDEPENDENT AUDITOR’S REPORT F-2 FINANCIAL STATEMENTS Balance Sheet F-3 Statement of Operations F-4 Statement of Stockholder’s Equity F-5 Statement of Cash Flows F-6 NOTES TO THE FINANCIAL STATEMENTS F-7 F-1 GEORGE STEWART, CPA SEATTLE, WASHINGTON 98144 (206) 328-8554FAX(206) 328-0383 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Bemax Inc. I have audited the accompanying balance sheets of Bemax Inc. (A Development Stage Company) as of May 31, 2014 and 2013, and the related statements of operations, stockholders’ equity and cash flows for the years ended May 31, 2014 and 2013 and for the period from November 28, 2012 (inception), to May 31, 2014.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bemax Inc., (An Exploration Stage Company) as of May 31, 2014 and 2013, and the results of its operations and cash flows for the years ended May 31, 2014 and 2013 and the period from November 28, 2012 (inception), to May 31, 2014 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note # 1 to the financial statements, the Company has had no operations and has no established source of revenue.This raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note # 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ George Stewart Seattle, Washington June 16, 2014 F-2 BEMAX INC. (A Development Stage Company) Balance Sheets (Stated in U.S. Dollars) Year Ended Year Ended May 31, 2014 May 31, 2013 ASSETS Current Assets Cash and cash equivalents $ $
